Citation Nr: 1754144	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-11 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1984 to February 1988.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In October 2016, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that further evidentiary development is necessary.  At the October 2016 Travel Board hearing, the Veteran testified that from December 1988 to the present he has received treatment for hypertension from private providers.  In July 2015, the AOJ had requested him to submit authorizations for records of his private treatment; the Veteran was not fully responsive to the request (he provided only an authorization for records from one private provider, Einstein Memorial Hospital (and correspondence received in December 2016 indicates that the earliest available records from that facility are from 2001).  Nothing in the record reflects that the Veteran was advised the authorization he submitted was an incomplete response, and was afforded opportunity to submit the additional authorizations or to submit the records himself.  

As hypertension is among the chronic diseases listed in 38 C.F.R. § 3.309 (a) for proper adjudication of the matter at hand, it must be determined in part whether it was manifested to a compensable degree in the first postservice year.  Therefore, any existing records of treatment the Veteran received for hypertension in 1988 (or soon thereafter) are critical in the matter at hand.  Without such records the disability picture of the claimed disability is incomplete.  Consequently, corrective action is necessary.  
The Veteran is reminded that a governing regulation (38 C.F.R. § 3.158 (a)) provides that where evidence or information sought by VA in connection with a claim for VA benefits is not received within a year following the request the claim will be considered abandoned.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit for the record any copies of records of pre-August 2001 treatment he received for hypertension at Einstein Memorial Hospital prior to August 2001 that may be in his possession. 

The AOJ should also again ask him to submit authorizations for VA to obtain for the record from Mount Airy Medical Center, Moss Rehabilitation Center, and any other private treatment provider (whose records may be outstanding) complete clinical records (i.e., all outstanding) of his postservice treatment for hypertension.  

The AOJ should secure for the record complete clinical records from the private providers.  If any records sought are unavailable, it must be so certified (with reason specified).  If any records sought are available, but not submitted pursuant to the AOJ's request, the Veteran must be so advised, and reminded that ultimately it is his responsibility to ensure that private records sought are received.  If a submission by the provider or the Veteran is incomplete, the Veteran must be so advised, and afforded the opportunity to complete the submission.  If the Veteran fails (without good cause) to respond to the request for authorizations, the claim should be further processed under 38 C.F.R. § 3.158(a)-after the one year period afforded for such submission has expired.  
3.  The AOJ should then review the record, and readjudicate the claim. If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

